ALLOWABILITY NOTICE
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 19-22, 24-26, 28-30 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Schierl and Coban, either alone or combined, does not disclose or teach the number of sub-streams are derived based on the number information indicating a number of entry point offsets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	

/Alison Slater/Primary Examiner, Art Unit 2487